Citation Nr: 1300222	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  07-17 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative changes at L3-4 and L5-S1 (referred to hereinafter as "back disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran served on active duty in the United States Army from May 6, 1993 to May 28, 1993, and in the United States Navy from October 1995 to April 1997.  In addition, the Veteran served in the Washington State and Florida Army National Guard from January 1999 to January 2006 with multiple periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2010 and September 2011, the Board remanded this case for further evidentiary development.  For the reasons set forth below, this appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for a back disability.

In the prior remand, the Board noted that the first complaints of low back pain seen in the available VA treatment records was in March 2000; however, this was clearly a follow up visit and the Board concluded that there must be VA treatment records prior to that date.  The Board, therefore, instructed the AMC to obtain VA treatment records dated since January 1999 from the VA Gulf Coast Veteran's Health Care System in the State of Florida.  The Board notes, however, that VA treatment records were only obtained from January 2000, which again indicates this treatment  was for "follow-up."  There is no indication why earlier VA treatment records were not associated with the claims file.  Thus, on its face, it does not appear that the development that was completed complied with the Board's prior remand instruction.  

Furthermore, the Veteran submitted a statement in November 2011 in which he reports that, upon his discharge from the Navy in 1997, he immediately started treatment at the Pensacola Outpatient Clinic for his back.  He continued treatment there until he moved to Washington in September 2000 and began going to the Madigan Army Medical Center in Fort Lewis, Washington.  The Board notes that treatment records from Madigan Army Medical Center are already associated with the claims file; however, as previously indicated, VA treatment records back to 1997 are not.

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Given the Veteran's report of treatment and that the available treatment records indicate earlier treatment records, the Board finds that remand is necessary to comply with the prior remand instruction to obtain VA treatment records from the VA Gulf Coast Veterans Healthcare System (Biloxi), which includes the Pensacola Outpatient Clinic, from April 1997 to December 1999.

After obtaining any available records, if they demonstrate treatment for low back pain, the Veteran's claims file should be returned to the VA physician who provided the August 2012 medical opinion for her to review the new evidence of record and determine whether this evidence changes her prior medical opinion and, if not, to provide an explanation.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's treatment records from the VA Gulf Coast Veterans Healthcare System (Biloxi), which includes the Pensacola Outpatient Clinic,  for the period of April 1997 to December 1999.  If any records are not available, such should be noted in a memorandum to the claims file.

2.  If the newly obtained VA treatment records demonstrate treatment for low back pain prior to March 2000, then forward the Veteran's claims file to the VA physician who provided the August 2012 medical opinion and ask her to review this new evidence and reconsider her previous medical opinion in light thereof.  The examiner should address any additional post service evidence, as well as service medical records dated in 1996 which reference complaints of back pain.  In doing so, the VA physician must also take into consideration the Veteran's report of, as well as any medical evidence demonstrating, a continuity of symptoms since service, if any.  The VA physician should be asked to submit an addendum explaining whether this new evidence changes her opinion and, if not, the reasons why.

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

